Citation Nr: 0413437	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury to 
include degenerative arthritis with discogenic disease of 
L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for a back disability.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

This case was initially before the undersigned for review in 
December 2003.  At that time the REMAND set forth below was 
signed.  Prior to the dispatch of that document, what was 
deemed to be a request for a hearing transcript was received 
from the veteran.  He was provided with a copy of the hearing 
transcript.  He was also provided with information concerning 
making a motion to correct a hearing transcript.  The case 
was then put in abeyance pending receipt of any motion.

In March 2004, a document entitled a "motion to correct or 
to try to clarify some statements in the transcript of the 
briefing on June 24, 2003," was received.  In that document 
the veteran objects to the number of "inaudible" notations, 
and takes issue with the word "lawn" on page 4.  He did not 
propose any specific language to fill in the any of the 
blanks of the testimony, nor did he indicate what other word, 
other than "lawn" should appear.  Thus, there is 
technically no "correction of the transcript" to be 
undertaken, at least at this time.  

He also provided additional written clarification of the 
event in question.  This will be considered evidence at the 
time as the case possibly returns to the Board for final 
appellate review.  If otherwise needed a formal decision on 
the motion can be entered at that time.  There is no 
prejudice, however, at this time, and it is in the veteran's 
favor, to proceed with the issuance of this remand at this 
time to begin the development that the Board concludes is 
necessary.  Thus, the veteran's clarification and evidence is 
noted for the record, and no formal ruling on the motion is 
made.  If he desires to make a more detailed motion prior to 
the entry of a final Board decision, he may do so while the 
case is under going development.


REMAND

The veteran and his representative contend that service 
connection is warranted for a back disability.  Specifically, 
the veteran has indicated that his back was injured in an 
aircraft accident.  The veteran specifically reported, in his 
hearing testimony dated June 2003, that he has had problems 
with his back since service.  The veteran's service records 
indicate that he received the Purple Heart in service, 
apparently for wounds sustained on April 20, 1943, over a 
landing field in Tunisia.  Unfortunately, although the 
veteran attempted to obtain his service medical records, they 
were apparently unavailable from the National Personnel 
Records Center (NPRC).  The veteran reported that he has had 
problems with his back since service.

A VA treatment record dated January 1996 indicates that the 
veteran was seen for complaints of low back pain, occurring 
over the past for five years, which had increased in 
intensity over the past few months.  The veteran described 
the pain as intermittent with no radiation, no leg weakness, 
and no urinary or bowel incontinence.  A VA outpatient 
treatment record dated July 1997 diagnosed the veteran with 
discogenic disease of L5-S1 and spondylosis of L5-S1.

Clearly, the evidence of record indicates that the veteran 
was injured somehow in service in April 1943.  Further, the 
evidence of record also indicates that the veteran currently 
has a back disability, namely discogenic disease and 
spondylosis.  Therefore, the Board is of the opinion that the 
veteran should be scheduled for a VA examination, to 
determine whether the veteran's current back disability is 
related to any in service incident or injury.

Further, the Board is of the opinion that an additional 
attempt should be made to obtain the veteran's service 
medical records from the NPRC, as those records may be 
critical to the adjudication of this case.  This should 
include effort to ascertain if any "SGO" records may exist, 
to the extent that request has not already been made.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case it does not appear that the veteran has 
been provided the proper information under the VCAA as to 
which party is responsible for obtaining which evidence.  
Upon remand, the RO should ensure that the veteran has 
received all required notice under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO should contact the NPRC and attempt to 
retrieve any available service medical 
records pertaining to the veteran.  In 
addition, the appellant should report all 
medical treatment that he has had for his 
back since separation from service.  This 
should include a request for SGO records as 
indicated.  To the extent possible, records 
of any reported treatment, not previously 
requested, should be obtained if possible.  
To the extent not possible, there should be 
documentation in the record reflecting the 
attempts undertaken to obtain the records.

2.	The RO must also review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, are fully complied with and 
satisfied.  The RO must also ensure that all 
notice obligations under applicable legal 
criteria, are complied with and satisfied.

3.	The veteran should then be afforded an 
appropriate VA examination to determine the 
etiology of his back disability.  This should 
include both orthopedic and neurological 
findings if necessary.  It is imperative that 
the examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder, and acknowledges such review in the 
examination report.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be set forth in 
detail.  The examiner should indicate whether 
it is as least as likely as not (i.e., is 
there at least a 50 percent probability) that 
any back disability which the veteran has is 
related to service.  The examiner must set 
forth the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to specific 
evidence in the record.

4.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, if the benefits sought are not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




